                Case 21-10849-CSS       Doc 60      Filed 08/05/21    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


 In re:                                              Chapter 7

 Park Place Development Primary, LLC,                Case No. 21-10849 (CSS)

                 Alleged Debtor.


                 NOTICE OF WITHDRAWAL OF DOMANI INSPECTION
                   SERVICES, INC. AS A PETITIONING CREDITOR

          PLEASE TAKE NOTICE that Domani Inspection Services, Inc. hereby withdraws as a

petitioning creditor for the reasons set forth on the Declaration of Adam Eisen attached hereto as

Exhibit A.

Dated: August 5, 2021
       Wilmington, Delaware
                                                     VENABLE LLP


                                                     /s/ Daniel A. O’Brien
                                                     Daniel A. O’Brien (No. 4897)
                                                     1201 North Market Street, Suite 1400
                                                     Wilmington, DE 19801
                                                     Tel: 302.298.3535
                                                     Fax: 302.298.3550
                                                     daobrien@venable.com

                                                            and

                                                     Jeffrey S. Sabin, Esq.
                                                     James E. Frankel, Esq.
                                                     Gary L. Rubin, Esq.
                                                     Carol A. Weiner, Esq.
                                                     1270 Avenue of the Americas, 24th Floor
                                                     New York, New York 10020
                                                     Tel: (212) 307-5500
                                                     Fax: (212) 307-5598

                                                     Attorneys for the Petitioning Creditors



                                                1
